DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, the term “high-power” is a relative term which renders the claim indefinite. The term “high-power” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “signal receiving unit,” “frequency crossover unit,” “harmonic-wave generating unit,” “low frequency enhancement unit” and “signal synthesis unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seldess (US 10,499,153 B1) in view of Khanal et al. (US 10,382,857 B1) hereinafter “Khanal.”
As to claim 1, Seldess discloses a handheld electronic device (Fig. 1), comprising: 
a first speaker (speaker 110L, Fig. 1); 
a second speaker (speaker 110R, Fig. 1); 
a casing, comprising a first space and a second space configured to accommodate the first speaker and the second speaker, respectively (Fig. 1 shows speakers 110L and 110R accommodated in mobile device casing at first and second spaces.); and 
an audio controller (Processing system 200. Col. 3 lines 46-49, Fig. 2), comprising: 
receiving an original sound signal and generating a first channel signal and a second channel signal according to the original sound signal (Col. 3 lines 52-54, Fig. 2. “The audio processing system 200 receives an input signal X including a left input channel XL and right input channel XR.”); 
a frequency crossover unit, receiving the first channel signal, and setting a preset frequency crossover point to filter the first channel signal to generate a low frequency signal (Col. 3 lines 58-60 and Col. 4 lines 8-13, Fig. 2. Crossover Network receives XL and XR and generates Low frequency signal 208. Frequency crossover point being preset is implicit.); 
a low frequency enhancement unit, generating an enhancing low-frequency signal according to a boost resonator (Col. 5 lines 20-25 and 43-59, Fig. 2. Low frequency processor 204 includes LF boost resonator 214 which enhances the bass. Gain is then applied by LF boost gain 216.); and 
a signal synthesis unit, generating a first channel enhanced signal according to the enhancing low-frequency signal (Col. 6 lines 1-5, Fig. 2. Combiner 220 combines low 
	While Seldess does not expressly disclose a signal receiving unit, the units are simply functions of the audio controller and the audio processor of Seldess performs all of the unit functions above.
Seldess does not expressly disclose a harmonic-wave generating unit, generating a plurality of harmonic waves according to the low frequency signal; and 
wherein, the first channel enhanced signal is configured to drive the first speaker, and the second channel signal is configured to drive the second speaker.
Seldess in view of Khanal discloses a harmonic-wave generating unit, generating a plurality of harmonic waves according to the low frequency signal (Khanal, Col. 4 lines 20-47 and Figs. 2-3. NLD 310 generates harmonics of signal from low pass filter 308.); and 
wherein, the first channel enhanced signal is configured to drive the first speaker, and the second channel signal is configured to drive the second speaker (Khanal, Col. 4 lines 20-47 and Figs. 2-3. Channel 1 with enhanced bass drives speaker at y1[n] output and channel 2 with enhanced bass drives speaker at y2[n] output.)
Seldess and Khanal are analogous art because they are from the same field of endeavor with respect to bass enhancement for electronic devices.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to generate harmonics, as taught by Khanal. The motivation would have been that it is a well-known and conventional way of enhancing the bass output of micro speakers (Khanal, Col. 1 lines 10-32 and Col. 4 lines 20-21.)
As to claim 2, Seldess in view of Khanal discloses wherein, a maximum excursion of the second speaker is greater than a maximum excursion of the first Seldess, Col. 3 lines 34-45. Col. 3 lines 31-45. Obvious that speaker capable of producing lower frequencies would experience more excursion than an earpiece driver producing higher frequencies would.).
As to claim 3, Seldess in view of Khanal does not expressly discloses wherein, a difference between the maximum excursion of the second speaker and that of the first speaker is greater than or equal to 0.1 mm.
However, the difference in excursion amount is an obvious matter of design choice based on the speaker and driver chosen, and not viewed as an inventive feature. One of ordinary skill in the art would have found it obvious that a speaker producing lower frequencies would experience more excursion than an earpiece driver would.
As to claim 5, Seldess in view of Khanal does not expressly disclose wherein, the first speaker is a high-power receiver (Seldess, Col. 3 lines 31-45. Earpiece driver 110L outputs received signal, as is common in mobile phones. As mentioned above, unclear what qualifies as “high-power.”).
As to claim 6, Seldess in view of Khanal does not expressly disclose wherein, the preset frequency crossover point is 750~850Hz.
While Seldess is silent on the actual crossover frequency, the driver experiences attenuation below 1000 Hz and the micro-speaker is capable of rendering below 550-1000 Hz. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to select a crossover somewhere slightly below 1000Hz, where the driver begins to experience attenuation. A point within 750-850Hz would have been obvious to try.
As to claim 7, Seldess in view of Khanal discloses wherein, the frequency crossover unit includes a low pass filter for filtering the first channel signal according to the preset frequency crossover point to generate the low frequency signal (Seldess, Col. 3 lines 60-63. Crossover network creates low frequency and high frequency channels. 
As to claim 8, Seldess in view of Khanal discloses wherein, the harmonic waves are integer harmonic waves (Khanal, Fig. 2. Integer harmonics).
The motivation is the same as claim 1 above.
As to claim 10, Seldess in view of Khanal does not expressly disclose wherein, the second space is greater than the first space. 
However, the size of the spaces is an obvious matter of design choice with limited options. Either one space is larger than the other is, or they are both the same size.

Alternative rejection to claim 1:
As to claim 1, Seldess discloses a handheld electronic device (Fig. 1), comprising: 
a first speaker (speaker 110R, Fig. 1); 
a second speaker (speaker 110L, Fig. 1); 
a casing, comprising a first space and a second space configured to accommodate the first speaker and the second speaker, respectively (Fig. 1 shows speakers 110L and 110R accommodated in mobile device casing at first and second spaces.); and 
an audio controller (Processing system 200. Col. 3 lines 46-49, Fig. 2), comprising: 
receiving an original sound signal and generating a first channel signal and a second channel signal according to the original sound signal (Col. 3 lines 52-54, Fig. 2. “The audio processing system 200 receives an input signal X including a left input channel XL and right input channel XR.”); 
a frequency crossover unit, receiving the first channel signal, and setting a preset frequency crossover point to filter the first channel signal to generate a low frequency 
a low frequency enhancement unit, generating an enhancing low-frequency signal according to a boost resonator (Col. 5 lines 20-25 and 43-59, Fig. 2. Low frequency processor 204 includes LF boost resonator 214 which enhances the bass. Gain is then applied by LF boost gain 216.); and 
a signal synthesis unit, generating a first channel enhanced signal according to the enhancing low-frequency signal (Col. 6 lines 1-5, Fig. 2. Combiner 220 combines low frequency resonator signal LFR with low frequency passthrough signal LFP to generate low frequency output signal LFO.), and 
wherein, the first channel enhanced signal is configured to drive the first speaker, and the second channel signal is configured to drive the second speaker (Col. 6 lines 9-24, Fig. 2. LFO is routed to micro-speaker 110R and not the earpiece speaker 110L. 110L receives second channel HFO.).
	While Seldess does not expressly disclose a signal receiving unit, the units are simply functions of the audio controller and the audio processor of Seldess performs all of the unit functions above.
Seldess does not expressly disclose a harmonic-wave generating unit, generating a plurality of harmonic waves according to the low frequency signal.
Seldess in view of Khanal discloses a harmonic-wave generating unit, generating a plurality of harmonic waves according to the low frequency signal (Khanal, Col. 4 lines 20-47 and Figs. 2-3. NLD 310 generates harmonics of signal from low pass filter 308.).
Seldess and Khanal are analogous art because they are from the same field of endeavor with respect to bass enhancement for electronic devices.
Khanal. The motivation would have been that it is a well-known and conventional way of enhancing the bass output of micro speakers (Khanal, Col. 1 lines 10-32 and Col. 4 lines 20-21.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seldess in view of Khanal, as applied to claim 1 above, and further in view of AAC ("AAC Technologies Highlights Innovative Next Generation Solutions For Mobile Devices and More at MWC19." AAC Technologies, 26 Feb. 2019, www.aactechnologies.com/en/index.php?m=content&c=index&a=show&catid=54&id=281.).
As to claim 4, Seldess in view of Khanal does not expressly disclose wherein, the second speaker is a super linear speaker.
Seldess in view of Khanal as modified by AAC discloses wherein, the second speaker is a super linear speaker (AAC, ¶03. “AAC’s Super Linear Speaker (SLS) technology is the next generation in miniature speakers, delivering greater diaphragm excursion in the same miniature form factor, thereby providing substantial improvement in audio performance for smartphones.”).
Seldess, Khanal and AAC are analogous art because they are from the same field of endeavor with respect to mobile device audio.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a super linear speaker, as taught by AAC. The motivation would have been to provide substantial improvement in audio performance (AAC, ¶03).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seldess in view of Khanal, as applied to claim 1 above, and further in view of Liu et al (CN 103369429 A) hereinafter “Liu.”
As to claim 9, Seldess in view of Khanal does not expressly disclose wherein, the low frequency enhancement unit weights the harmonic waves based on a plurality of preset harmonic weight values corresponding to the harmonic waves to generate the enhancing low-frequency signal.
Seldess in view of Khanal as modified by Liu discloses wherein, the low frequency enhancement unit weights the harmonic waves based on a plurality of preset harmonic weight values corresponding to the harmonic waves to generate the enhancing low-frequency signal (Liu, ¶0013 and ¶0110-0111. Each harmonic signal corresponds to a gain coefficient and all the M-th harmonic signals are adjusted to a preset amplitude according to the corresponding gain coefficient.).
Seldess, Khanal and Liu are analogous art because they are from the same field of endeavor with respect to low frequency enhancement.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply gain coefficients to the harmonics, as taught by Liu. The motivation would have been to control the amount of bass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES K MOONEY/Primary Examiner, Art Unit 2654